DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received January 25, 2022.  Claims 1, 3-12, 14, 15, 17-19, and 21-29 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-12, 14, 15, 17, 19, 21-24, and 26 under 35 USC 103 as being unpatentable over Widmaier (WO 2015/042164, published March 26, 2015) in view of Islam (US 2005/0054830) has been fully reconsidered and is withdrawn. 
As discussed in the Office Action mailed August 25, 2021, the rejection relies upon Widmaier’s disclosure of a fiber comprising SEQ ID NO 1396, which is identical to current SEQ ID NO 1, coupled with an argument that the claimed properties, which Widmaier does not teach, would be inherent to the protein fiber (see page 3). Applicants state the specification teaches that the claimed properties in the protein fiber were achieved by passing drawn fibers through a 200°C oven and collected onto a spool under tension (see remarks on page 3). Applicants argue that because Widmaier does not teach the same or similar method then the claimed properties of the protein fiber would not necessarily be present in the protein fiber of Widmaier even though it has an identical amino acid sequence structure (see remarks on page 3). Applicants further state that the specification describes in Example 2 the formation of a protein fiber comprising the amino acid sequence of SEQ ID NO 1, but wherein it was made by a process that does not include a hot draw step and it did not possess the claimed properties (see remarks on page 4). Accordingly, Applicants argue that this evidence supports the conclusion that the claimed properties would not necessarily be present in the Widmaier’s protein fiber comprising SEQ ID NO 1396 (see remarks on page 4).
	These arguments have been fully considered and are persuasive. Accordingly, the rejection is withdrawn.

Withdrawn Double Patenting Rejections
The nonstatutory double patenting rejections of claims 1, 3-12, 14, 15, 17-19, and 21-29 in view of either 16/308,727 is withdrawn because this Application has been abandoned and is no longer pending.
The nonstatutory double patenting rejections of claims 1, 3-12, 14, 15, 17-19, and 21-29 in view of either 15/580,676 is withdrawn because it is the only remaining rejection and 15/580,676 has a later effective filing date of December 7, 2017 (see MPEP 804).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed August 25, 2021. However, this prior art rejection has been withdrawn for the reasons discussed above. In addition, it was known to use an oven to bake mica paper comprising a “high tensile strength fiber” comprising spider silk use view of Dong (CN 107059465, see abstract and Example 1 of English Translation), Dong does not teach that the spider silk comprises the amino acid sequence or the required properties as recited in claim 1. The prior art does not sufficiently teach a protein fiber having the claimed structural characteristics and claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-12, 14, 15, 17-19, 21-29 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


May 5, 2022